IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 38974

STATE OF IDAHO,                                )     2012 Unpublished Opinion No. 555
                                               )
       Plaintiff-Respondent,                   )     Filed: July 18, 2012
                                               )
v.                                             )     Stephen W. Kenyon, Clerk
                                               )
STEVEN MICHAEL RANKIN,                         )     THIS IS AN UNPUBLISHED
                                               )     OPINION AND SHALL NOT
       Defendant-Appellant.                    )     BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Gregory S. Anderson, District Judge.

       Judgment of conviction and concurrent unified sentences of twenty years, with a
       minimum period of confinement of fifteen years, for burglary; life imprisonment,
       with a minimum period of confinement of fifteen years, for robbery; and thirty
       years, with a minimum period of confinement of fifteen years, for attempted
       second degree murder, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; LANSING, Judge;
                                and MELANSON, Judge

PER CURIAM
       Steven Michael Rankin was found guilty of burglary, I.C. § 18-1401; robbery, I.C. §§ 18-
6501, 18-6503, 118-112A; and attempted second degree murder, I.C. §§ 18-4001, 18-4002, 18-
4003(g), 18-4004, 18-306. Rankin stipulated to an enhancement for use of a deadly weapon, I.C.
§ 19-2520, and an enhancement for great bodily injury, I.C. § 19-2520(B). The district court
sentenced Rankin to concurrent unified sentences of twenty years, with a minimum period of
confinement of fifteen years, for burglary; life imprisonment, with a minimum period of




                                              1
confinement of fifteen years, for robbery; and thirty years, with a minimum period of
confinement of fifteen years, for attempted second degree murder. Rankin appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Rankin’s judgment of conviction and sentences are affirmed.




                                                   2